DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-7 in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that prior art fails to disclose the common technical feature and Applicant will further contend that, because of the above-noted characterizing features of the present invention is present in all the embodiments of the invention as claimed, the Examiner would not be unduly burdened in searching the prior art covering the embodiments having the combination of features of the invention. Thus, Applicant will again contend that the Examiner’s requirement for restriction due to the lack of unity of invention should be withdrawn, and all the claims of record should be examined together. 
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as stated below and the common technical feature has been taught by new reference as stated below. The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2022.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, line 1 and 3 before, “of”, “consisted” should be changed to “consists”.
In claims 2 and 3, line 2 before, “the”, “wherein” should be added. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitatibus, JR. (US 2012/0176016) in view of Musick et al. (US 2006/0216513).  
Regarding claims 1-2, 5-6 Bonitatibus, JR. discloses a core-shell particulate. The core-shell particulate includes a metal core particulate including a noble metal or a refractory metal and a ceramic shell including a transition metal composition (abstract), where the core shell particle corresponds to the functional composite particle of the present invention. The ceramic shell substantially uniformly encloses the metal core particulates (abstract). The metal core particulate includes a noble metal. The noble metal may include gold, silver (para 0028). The ceramic shell includes a transition metal composition. The transition metal composition may include a transition metal oxide, a transition metal nitride and the transition metal comprise zirconium (claims 4-5, para 0050), where zirconium nitride (ZrN) is biocompatible ceramic materials. 
However, Bonitatibus, JR. fails to disclose that ceramic shell layer is a physical vapor deposition ceramic layer and where the shell layer is crystalline structure.
Whereas, Musick discloses a composition of particles containing a shell of inorganic oxides or mixed-metal inorganic oxides and a core material of complex inorganic colored pigment, wherein the shell material is comprised of any single oxide or combination of oxides is taught.  Preferred elements of composition for the shell are oxides, silicates of Ti, Ni, Zn, Al, Zr, Si, Sn, Bi, Na, K, and B (abstract). The shell is a layered material in crystalline form (claim 9).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the shell layer of Bonitatibus, JR. in a crystalline form as taught by Musick motivated by the desire to have excellent mechanical properties and durability. 
With respect to the limitation that shell layer is a physical vapor deposition ceramic layer, Although Bonitatibus, JR. does not disclose shell layer is physical vapor deposition ceramic layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bonitatibus, JR. meets the requirements of the claimed product, Bonitatibus, JR. clearly meet the requirements of present claim ceramic shell layer. 
As Bonitatibus, JR. in view of Musick discloses functional composite particles comprising an inner core formed of functional metallic particles such as silver and a crystalline shell layer consisting of ceramic materials such as zirconium oxide as presently claimed, it therefore would be obvious that crystalline structure intrinsically allows the ionic metallic particles to be sustained-release to the outside of the shell layer from the inner core via crystal boundaries. 
Regarding claim 4, Bonitatibus, JR. discloses metal core particulate is less than about 250 nm (claim 32).
Regarding claim 7, Bonitatibus, JR. discloses the ceramic shell has a thickness of less than about 500 nm (claim 12). As Bonitatibus, JR. discloses ceramic shell layer having the claimed thickness as presently claimed, it therefore would be obvious that surface hardness of the shell layer would intrinsically be in the range of 1000 HV to 4500 HV.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bonitatibus, JR. (US 2012/0176016) in view of Musick et al. (US 2006/0216513) as applied to claim 1, further in view of Yonetsu et al. (US 2012/0049100). 
Regarding claim 3, Bonitatibus, JR. fails to disclose that the functional metallic particles are Ca, K, or Mg metallic particles. 
Whereas, Yonetsu discloses metal-containing particle aggregate of an embodiment of the present invention includes a plurality of core-shell particles.  Each of the core-shell particles includes: a core portion that contains at least one magnetic metal element selected from the first group consisting of Fe, Co, and Ni, and at least one metal element selected from the second group consisting of Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Mn, rare-earth elements, Ba, and Sr; and a shell layer that includes a carbon-containing material layer and an oxide layer that covers at least part of the core portion (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include Mg metal of Yonetsu in the core of Bonitatibus, JR. motivated by the desire to have improved strength and durability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788